Citation Nr: 0713353	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), emphysema, and bronchiectasis.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from January to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

By a rating decision dated in September 2000, the RO 
determined that the veteran's claim of service connection for 
residuals of pneumonia was not well grounded.  However, 
following enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006)) (VCAA), which changed 
the standard for processing veterans' claims, the RO re-
adjudicated this veteran's claim in June 2002 in order to 
comply with the VCAA's provisions.  The effect of the re-
adjudication was to void the prior denial.  (The RO, with 
direction from the veteran, has noted that the residuals of 
pneumonia claimed in this case include COPD, emphysema, and 
bronchiectasis.  The Board has characterized the issue 
accordingly.)


FINDING OF FACT

The veteran does not have COPD, emphysema, or bronchiectasis 
that is related to his military service.


CONCLUSION OF LAW

The veteran does not have COPD, emphysema, or bronchiectasis 
that is the result of disease or injury incurred in or 
aggravated during active military service; bronchiectasis may 
not be presumed to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1103, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2001 and September 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claim.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007).  The RO also provided a statement of the case 
(SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.

The veteran's SMRs show that he was treated for pneumonia 
while in basic training.  A discharge summary dated in March 
1975 noted that he had been diagnosed with pneumonia that was 
resolved after 30 days of hospitalization and treatment.  The 
summary noted that the pneumonia was resolved, and that the 
veteran was discharged from the hospital and returned to full 
duty.  A follow-up x-ray the week following hospital 
discharge revealed that the veteran's lungs were normal.  The 
record indicates that the veteran was administratively 
discharged from the Navy three months later, not for medical 
reasons, but for disciplinary infractions.  The only 
abnormality noted on his June 1975 discharge examination was 
an identifying body mark or scar on the right wrist.  

The veteran, who, the record shows, has a decades-long 
history of smoking cigarettes as well as substance abuse, 
including marijuana use, has been diagnosed with COPD, 
emphysema, and bronchiectasis.  He contends that his lung 
problems are etiologically related to his incidence of 
pneumonia in service.  

The veteran was afforded a VA examination in February 2002.  
In a particularly comprehensive examination report, the 
examiner noted that he had reviewed the veteran's complete 
file, including the SMRs.  Among the items mentioned by the 
examiner is the fact that the separation examination was 
normal; that a chest x-ray shortly after discharge from 
hospitalization for pneumonia in March 1975 was normal; that 
he was diagnosed with and treated for bronchitis in November 
1999; that a January 2000 pulmonary function test (PFT) 
showed severe obstructive defect with a response to 
bronchodilators; that an August 2000 chest x-ray showed no 
new pulmonary disease, but that there were signs of chronic 
bronchitis, mild bronchiectasis, and old granulomatous 
disease; and that a November 2000 exercise Thallium test was 
normal.

The veteran gave a history of having started smoking at age 
13, and having smoked for 33 years up to two packs of 
cigarettes per day.  He also recited the history of his 
hospitalization in the Navy for pneumonia.  

On examination, the veteran's lungs were clear anteriorly and 
posteriorly, but there were diminished breath sounds with an 
increase in the expiratory phase indicative of COPD.  He had 
deep supraclavicular spaces noted bilaterally.  The examiner 
diagnosed COPD with bronchospastic component based on 
previous pulmonary function testing.  In answer to the 
question posed to the examiner in the examination request, 
the examiner provided his medical opinion that the likelihood 
of the veteran's current lung condition being related to the 
pneumonia in service did not seem feasible.  The examiner 
explained that this opinion was based on the fact that the 
veteran's in-service treatment for pneumonia 26 years 
previously was appropriate at that time, and resulted in the 
veteran being dismissed from hospital and returned to full 
active duty in boot camp.  The examiner found no indication 
of any treatment or evaluation from 1975 until 1993, at which 
time the veteran had a single episode of treatment; he was 
thereafter not seen or re-evaluated again until 1999, even 
though the veteran was being seen at a VA Medical Center 
(VAMC) for other complaints and treatment during this same 
period.  

The examiner also provided a comprehensive explanation as to 
why the veteran's month-long hospitalization for pneumonia in 
1975 was appropriate treatment at that time, and also 
explained that the treatment given during the hospitalization 
did not indicate that the veteran's single episode of 
pneumonia would be of a severe type that, impliedly, might 
have resulted in sequelae.  The examiner concluded that there 
was no causal relationship between any current lung condition 
and the pneumonia for which he was treated and had documented 
recovery in service in 1975.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Here, there is no evidence of a chronic lung 
disability either in service or for many years thereafter; 
service connection on a direct basis is therefore not 
warranted.  

Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, there is evidence of a current disability, identified 
in the medical evidence of record as including COPD, 
emphysema, and bronchiectasis.  There is also medical 
evidence of record showing pneumonia in service, a single 
occurrence that was labeled as resolved in the veteran's 
SMRs, and went unmentioned in his separation examination just 
three months later.  However, there is no medical evidence of 
a nexus between any current disability and the in-service 
pneumonia.  To the contrary, the medical opinion of the VA 
examiner (who, the Board notes, is well qualified) is that it 
is not likely that the veteran's in-service pneumonia and his 
current lung disability(ies) are related.  Moreover, the 
examiner's opinion was substantiated by a detailed rationale, 
including noting that the veteran's in-service pneumonia was 
documented as having been resolved, and that x-ray 
examination a week after leaving hospital was completely 
normal.  

Service incurrence or aggravation may be presumed for certain 
chronic diseases, including bronchiectasis, if manifested to 
a compensable level within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  However, bronchiectasis was not 
shown in this case until many years after service.

The only evidence of record that the veteran's current lung 
disability is a result of his in-service pneumonia is the 
veteran's own contention.  However, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  Consequently, the veteran's 
own assertions as to the etiology of his lung disability(ies) 
have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  No 
current lung disability is traceable to disease or injury 
incurred in or aggravated during active military service.


ORDER

Entitlement to service connection for COPD, emphysema, or 
bronchiectasis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


